DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/29/2021 have been fully considered but they are not persuasive.
In re pages 9-10, the applicant argues that “Applicant respectfully requests Examiner to review Applicant's Pre-Appeal Brief dated February 18, 2020 and the Pre-Appeal Brief Decision dated March 27, 2020. The Pre-Appeal Brief dated February 18, 2020 was filed in response to a Final Office Action dated October 17, 2019. The Final Office Action of October 17, 2019 included substantively similar rejections as this Non-Final Office Action of January 29, 2021. The Pre-Appeal Brief Decision dated March 27, 2020 states "A conference has been held. The rejection is withdrawn and a new Office action will be mailed." (Emphasis added). 
In light of the Pre-Appeal Brief Decision dated March 27, 2020, a Non-Final Office Action was mailed dated June 12, 2020 including a new rejection. A response was filed September 14, 2020. Applicant respectfully submits that this Non-Final Office Action of January 29, 2021 does not appear to include different rejections that were not previously addressed in the Pre-Appeal Brief dated February 18, 2020.” 
The examiner reviewed the arguments in Applicant's Pre-Appeal Brief dated February 18, 2020 and the Pre-Appeal Brief Decision dated March 27, 2020. The examiner respectfully disagrees with the applicant and the examiner believes that the If it is determined in step S416 that the scene has been changed, the system controller 50 moves the focus lens to a scan start position (step S417), and returns to the scene judgment process in step S404.” Therefore, Shibagami et al. meets the feature of moving the lens toward the determined lens position while the scene is changing.
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “capturing a plurality of frames” in fig. 2A, paragraph 0057, “determining a distance” in fig. 2A, paragraph 0059, “selecting a portion of the scene” in fig. 2A, paragraph 0062, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 19-21, 23, 27-29, 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0009651 by Takayanagi in view of US 2010/0060780 by Shibagami et al. and US 2012/0188386 by Kulkarni et al.

Regarding claim 1, Takayanagi discloses a method for reducing defocus events occurring during autofocus search operation (Abstract teaches adjusting focal point for the specific subject), the method comprising: 
prior to initiating an autofocus search operation, detecting, using a processor, a change in a scene is occurring (paragraph 0011 teaches based on the detection of change, adjusts the focal point), and while the scene is changing: 
capturing, with an imaging device, a plurality of frames depicting the scene, a portion of the scene corresponding to an object (paragraph 0078 teaches plurality of frames T1, T2); 
for each of the plurality of frames: 
determining, using a distance sensor, a distance between the object and the imaging device (paragraph 0060, 0062, 
determining a lens position for the frame based on the determined distance, the determined lens position being an estimate of the position of the lens for optimum focus of light propagating through the lens to the imaging device for the determined distance (paragraph 0052, 0053, 0060, 0062, 0077, 0082 teaches lens position based on the distance); and 
moving the lens towards the determined lens position (in addition to discussion above, paragraph 0013, 0052, 0082 teaches moving of lenses)
Takayanagi fails to disclose 
moving the lens towards the determined lens position while the scene is changing; and 
in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation.
Shibagami et al. discloses moving the lens towards the determined lens position while the scene is changing (paragraph 0089-0090 teaches based on scene change detection, moves lens)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include moving the lens towards the determined lens position while the scene is changing, as taught by 
Takayanagi and Shibagami et al. fail to disclose in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation.
Kulkarni et al. discloses in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation (paragraph 0092 teaches autofocus search operation based on scene change duration).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation, as taught by Kulkarni et al. into the system of Takayanagi, Shibagami et al., because such incorporation would allow for the benefit of refocusing object using autofocus, in order to prevent excessive delay in lens refocusing.

Regarding claim 2, the method wherein the imaging device is configured to operate in continuous autofocus mode (in addition to discussion above, Takayanagi, fig. 8, paragraph 0085 teaches continuous autofocus).

Regarding claim 3, the method further comprising monitoring the plurality of frames, wherein monitoring the plurality of frames includes determining a change quantifier for each frame and comparing the change quantifier for each frame to a 

Regarding claim 8, the method further comprising determining a near and a far boundary limits based on the determined lens position (in addition to discussion above, Takayanagi, fig. 3, 12, paragraph 0082, 0103 teaches near and end position (boundary)).

Regarding claim 9, the method wherein said moving the lens toward the lens position further comprises moving the lens toward the near boundary (in addition to discussion above, Takayanagi, fig. 3, 8, 12, paragraph 0062, 0084, 0103 teaches near end position (boundary)).

Regarding claim 10, the method wherein said initiating an autofocus search operation further comprises performing a fine autofocus search operation to determine an actual optimal focus lens position, wherein the actual optimal focus lens position is between the near and far boundary limits (in addition to discussion above, Takayanagi, fig. 12, paragraph 0103 teaches searching range and fig. 8, paragraph 0084 teaches optimal focal length position).

Regarding claim 11
a lens, configured to focus light from a scene at a focal plane of the lens (fig. 2, paragraph 0052 teaches lens focusing light from a scene at a focal plane of lens); 
an image sensor, positioned approximately at the focal plane of the lens, configured to capture a plurality of frames depicting the scene based on the focused light from the scene (in addition to discussion above, fig. 2, paragraph 0052-0053 teaches imaging sensor 33 capturing frames depicting scene); 
a distance sensor, configured to detect a distance between an object of the scene and the imaging device (in addition to discussion above, paragraph 0062 teaches detecting a distance between object of scene and imaging device); 
a processor, operably coupled to the image sensor and lens (in addition to discussion above, fig. 1, 13, paragraph 0080 teaches a main control unit that is coupled to imaging unit and lens); and 
a memory component, operably coupled to the processor, the processor (in addition to discussion above fig. 1, 14, paragraph 0051 teaches a memory coupled to the main control unit (processor)), the distance sensor, and the memory component collectively configured to: 
prior to initiating an autofocus search operation, detect a change in the scene (paragraph 0011 teaches based on the detection of change, adjusts the focal point), and while the scene is changing: 
capture, with the imaging device, the plurality of frames depicting the scene, a portion of the scene corresponding to the object (paragraph 0078 teaches plurality of frames T1, T2); 
for each of the plurality of frames: 
determine, using the distance sensor, a distance between the object and the imaging device (paragraph 0060, 0062, 0077, 0082 teaches distance between the object and the imaging device); 
determine a lens position for the frame based on the determined distance, the determined lens position being an estimate of the position of the lens for optimum focus of light propagating through the lens to the imaging device for the determined distance (paragraph 0052, 0053, 0060, 0062, 0077, 0082 teaches lens position based on the distance); and 
move the lens towards the determined lens position (in addition to discussion above, paragraph 0013, 0052, 0082 teaches moving of lenses)
Takayanagi fails to disclose 
moving the lens towards the determined lens position while the scene is changing; and 
in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation.
Shibagami et al. discloses moving the lens towards the determined lens position while the scene is changing (paragraph 0089-0090 teaches based on scene change detection, moves lens)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include moving the lens towards the determined lens position while the scene is changing, as taught by Shibagami et al. into the system of Takayanagi, because such incorporation would allow for the benefit of focusing object using autofocus, thus increase user accessibility of the system.
Takayanagi and Shibagami et al. fail to disclose in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation.
Kulkarni et al. discloses in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation (paragraph 0092 teaches autofocus search operation based on scene change duration).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation, as taught by Kulkarni et al. into the system of Takayanagi, Shibagami et al., because such incorporation would allow for the benefit of refocusing object using autofocus, in order to prevent excessive delay in lens refocusing.

Regarding claim 12, the apparatus wherein the distance sensor comprises at least one of a laser sensor and a dual camera system (in addition to discussion above, Takayanagi, fig. 8, 11, paragraph 0105 teaches a distance measurement sensor and also teaches a two lens system to form a triangulation system).

Claim 13 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 9 above.
Claim 21 is rejected for the same reason as discussed in the corresponding claim 10 above.
Claim 23 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 27 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 28 is rejected for the same reason as discussed in the corresponding claim 9 above.
Claim 29
Claim 31 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 32 is rejected for the same reason as discussed in the corresponding claim 9 above.

Regarding claim 33, the method wherein the predetermined duration includes a predetermined number of successive frames (Kulkarni et al., fig. 6C, paragraph 0062 teaches a stable scene in time beyond time t17. Here the predetermined duration is the time after t17 where the scene is not charging for the number of successive frames).

Claim 34 is rejected for the same reason as discussed in the corresponding claim 33 above.
Claim 35 is rejected for the same reason as discussed in the corresponding claim 33 above.

Claims 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0009651 by Takayanagi, US 2010/0060780 by Shibagami et al. and US 2012/0188386 by Kulkarni et al. in view of US 2010/0208128 by Uenishi.

Regarding claim 4, Takayanagi discloses a method for reducing defocus events occurring during auto focus search operation (as discussed above), Shibagami et al. discloses moving the lens toward the determined lens position while the scene is changing (as discussed above), Kulkarni et al. discloses in response to determining the 
Uenishi discloses the method wherein the change quantifier is at least one of: a luma quantifier, a movement quantifier, and a distance quantifier (fig. 2, paragraph 0052, 0075 teaches a movement quantifier and paragraph 0019, and fig. 5, paragraph 0082 teaches a distance quantifier)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the change quantifier is at least one of: a luma quantifier, a movement quantifier, and a distance quantifier, as taught by Uenishi into the system of Takayanagi, Shibagami et al., Kulkarni et al., because such incorporation would allow for the benefit to enable the camera can quickly focus on a main object after completing the shooting operation.

Regarding claim 5, Takayanagi discloses a method for reducing defocus events occurring during auto focus search operation (as discussed above), Shibagami et al. discloses moving the lens toward the determined lens position while the scene is changing (as discussed above), Kulkarni et al. discloses in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation (as discussed above), but fails to disclose the method wherein a change in the scene is detected when the change quantifier for at least one frame is greater than the threshold change quantifier.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the method wherein a change in the scene is detected when the change quantifier for at least one frame is greater than the threshold change quantifier, as taught by Uenishi into the system of Takayanagi, Shibagami et al., Kulkarni et al., because such incorporation would allow for the benefit to enable the camera can quickly focus on a main object after completing the shooting operation.

Claim 14 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 5 above.

Claims 6, 16, 17, 22, 24-25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0009651 by Takayanagi, US 2010/0060780 by Shibagami et al. and US 2012/0188386 by Kulkarni et al. in view of US 2008/0002960 by Ito et al.

Regarding claim 6, Takayanagi discloses a method for reducing defocus events occurring during auto focus search operation (as discussed above), Shibagami et al. 
Ito et al. discloses the method wherein said determining a lens position for each frame further comprises: reporting the determined distance for each frame by the distance sensor (fig. 6, 11, paragraph 0099-0100 teaches determined distance for frame by a distance sensor); receiving the determined distance for each frame (paragraph 0100 teaches receiving determined distance); and converting the determined distance for each frame (paragraph 0053 teaches converting determined distance to lens position) to a lens position for each frame based on at least one of: an anchor distance, an anchor lens position, and at least one imaging device specification (paragraph 0053 teaches lens position and paragraph 0100-0105 teaches distance).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein said determining a lens position for each frame further comprises: reporting the determined distance for each frame by the distance sensor; receiving the determined distance for each frame; and converting the determined distance for each frame to a lens position 

Claim 16 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 6 above.

Regarding claim 22, Takayanagi discloses a method for reducing defocus events occurring during auto focus search operation (as discussed above), Shibagami et al. discloses moving the lens toward the determined lens position while the scene is changing (as discussed above), Kulkarni et al. discloses in response to determining the scene is no longer changing for a predetermined duration, initiating an autofocus search operation (as discussed above), but fails to disclose the apparatus wherein the memory component comprises at least one of: an input processing module, a change determination module, a lens position determination module, a lens control module, a stability determination module, an autofocus control module, and a boundary limit determination module.
Ito et al. discloses the apparatus wherein the memory component comprises at least one of: an input processing module, a change determination module, a lens 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the apparatus wherein the memory component comprises at least one of: an input processing module, a change determination module, a lens position determination module, a lens control module, a stability determination module, an autofocus control module, and a boundary limit determination module, as taught by Ito et al. into the system of Takayanagi, Shibagami et al., Kulkarni et al., because such incorporation would allow for the benefit to enable the distance measurement results of the distance measurement unit to be appropriately corrected, and accuracy retained.

Claim 24 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 25 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 30 is rejected for the same reason as discussed in the corresponding claim 6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484